       2:17-cr-20037-JES-JEH # 439          Page 1 of 9                                        E-FILED
                                                                  Wednesday, 03 July, 2019 02:39:18 PM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
              vs.                           )      Case No. 17-CR-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
       Defendant.                           )

   THE UNITED STATES OF AMERICA’S RESPONSE TO THE DEFENDANT’S
    MOTIONS TO STRIKE VICTIM-IMPACT EVIDENCE AS CUMULATIVE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and Department of Justice Trial Attorney James B. Nelson, and

hereby responds to the defendant’s motions to strike victim-impact evidence as

cumulative.1 (R.418, 436) The United States requests that this Court deny the

defendant’s latest attempts to prevent the jury from learning the impact of the

defendant’s crime.

                                      BACKGROUND

       The defendant has been convicted of kidnapping Yingying Zhang, resulting in

her death. Her death had a profound impact on her family, fiancé, and friends. At the

time of her death, Yingying, a Chinese national, had only been in the United States for a



       1 The defendant’s motion also moved to strike the evidence based on the timing of its
disclosure or to continue the penalty phase of the trial. The Court has already denied those
motions. See Text Order dated 7/3/2019.
       2:17-cr-20037-JES-JEH # 439        Page 2 of 9



matter of weeks and her family, fiancé, and friends all resided in China and spoke

Chinese as their first language. It is beyond dispute that a jury should be permitted to

hear victim-impact evidence to inform the jury “about the specific harm caused by the

crime in question,” Payne v. Tennessee, 501 U.S. 808, 825 (1991), and that victim-impact

evidence is specifically permitted under the Federal Death Penalty Act (“FDPA”). 18

U.S.C. § 3593(a) (emphasis added).

       The FDPA provides that the United States shall, in a capital case, provide the

Court and the defendant with notice that the United States intends to seek the death

penalty and “setting forth the aggravating factor, or factors, that the government, if the

defendant is convicted, proposes to prove as justifying a sentence of death.” 18 U.S.C.

§ 3593(a). As this Court has previously found, the United States complied with that

requirement on January 19, 2018. (R.54) Thus, for almost 18 months, the defendant has

known that the United States intends to introduce victim-impact evidence if the

defendant were convicted of a capital offense.

       On July 13, 2018, the defendant filed a motion to compel discovery that, among

other things, requested that the Court compel the United States to disclose its specific

victim-impact evidence to the defendant. (R.82 at 12-19) On July 27, 2018, the United

States opposed the defendant’s motion because applicable law does not compel the

United States to preview its specific victim-impact evidence to the defendant. (R.84 at

12-21) This Court agreed and denied the defendant’s motion on August 15, 2018. (R.91)

       On December 7, 2018, the defendant filed a second motion to compel discovery

of the specific victim-impact evidence that would be presented. (R.167) The United

                                             2
        2:17-cr-20037-JES-JEH # 439          Page 3 of 9



States again opposed the motion based on black-letter law. (R.194) Once again, this

Court denied the motion. (R.311)

       On June 24, 2019, a jury convicted the defendant of kidnapping resulting in the

death of Yingying Zhang. Therefore, the trial is now proceeding to the penalty phase.

The United States has identified four potential live witnesses who are in the United

States and available to testify as to the impact of Yingying’s loss: Yingying’s father,

mother,2 brother, and fiancé. Other than Yingying’s fiancé (who testified during the

guilt phase), each of those witnesses only speak Chinese and will require the assistance

of an interpreter while testifying live.

       In addition to those four witnesses, the United States obtained videotaped

victim-impact statements from seven other individuals: three friends from Peking

University, where Yingying attended graduate school; two friends from Sun Yat-sen

University, where Yingying attended college; a friend from high school; and a teacher

from high school. All of those individuals are located in China; therefore, while the

United States would much prefer their live testimony, it is unable to secure their

personal attendance at trial. Therefore, it intends to present these videotaped statements

during the trial. Based on the defendant’s objections, the United States will present the



       2  Yingying’s loss has been particularly devastating to her mother. At this time, the
United States does not know if she will be emotionally able to testify during the penalty phase.
While the United States would prefer that she provide live testimony, in the event she is unable
to do so, the United States intends to submit a videotaped victim-impact statement from her, to
be translated in Court by the interpreter. The United States will provide the video to the defense
once it is prepared.



                                                3
        2:17-cr-20037-JES-JEH # 439            Page 4 of 9



testimony of FBI Linguists as to the accuracy of the Chinese to English translations of

the videotaped statements. Additionally, if necessary, the recordings may also be

translated in real time by the sworn court interpreters.

       Although not required to do so,3 on June 27, 2019, the United States provided the

defendant with copies of the complete videotape interviews. Complete English

translations of those interviews were provided to counsel for the defendant on July 2,

2019. It is important to note that the interviews also contain real-time English

translations; therefore, the defendant is in possession of both verbal and written

translations of the videotaped interviews. Moreover, pursuant to the Court’s text order

today (July 3, 2019), the United States will provide the defendant with clips containing

significantly smaller portions of the videotapes that it may introduce during the trial.

As stated at the June 27 hearing, the clips for each individual will last approximately 30

minutes (or in some cases, significantly less). Each of those clips includes both a verbal,

real-time translation, as well as a later written translation by an FBI Linguist.

       On July 2, 2019, the defendant filed his second amended witness list. The list

contains 43 names. Other than the two expert witnesses on the list (Jonathan Sorensen

and Susan Zoline), these witnesses would appear to be witnesses who will be asked to



       3  After the United States learned that the defendant had failed to turn over a statement
of one of its witnesses prior to trial, despite previously agreeing to do so, the defendant told the
United States that he was aware of his obligations under Rule 26.2 of the Federal Rules of
Criminal Procedure. Rule 26.2 requires a party that calls a witness to produce any statement of
the witness that is in their possession that relates to the subject matter of the witness’s testimony
after the witness has testified on direct examination. These videotapes contain statements of
witnesses, and therefore, as the defendant himself has asserted, they do not need to be
produced under Rule 26.2 until they are presented as direct testimony.
                                                 4
       2:17-cr-20037-JES-JEH # 439        Page 5 of 9



testify as to the history and characteristics of the defendant himself, including family

members, friends, and teachers. For example, in addition to the defendant’s father,

mother, siblings, and ex-wife, the defendant has identified eight additional witnesses

from Wisconsin alone.

       Of course, the United States does not know the nature of their anticipated

testimony, as the defendant has provided the United States with no notice of the

expected testimony of most of the witnesses, including any prior witness statements.

Thus, the United States is left to presume that the defendant will present wide-ranging

testimony from approximately 41 witnesses regarding the history and characteristics of

the defendant.


                                      ARGUMENT

       The Court has reserved ruling on the defense’s position that the number or

length of the videos may be cumulative. Rule 403 of the Federal Rules of Evidence

permits a court to exclude relevant evidence if its probative value is substantially

outweighed by a danger of needlessly presenting cumulative evidence. Rule 403

however, does not apply during the penalty phase. Instead, “[i]nformation is admissible

regardless of its admissibility under the rules governing admission of evidence at

criminal trials except that information may be excluded if its probative value is

outweighed by the danger of creating unfair prejudice, confusing the issues, or

misleading the jury.” 18 U.S.C. § 3593(c). Thus, the defendant’s “cumulative” objection

is not contemplated as a valid objection under the FDPA. Regardless, presenting


                                             5
       2:17-cr-20037-JES-JEH # 439          Page 6 of 9



evidence of how Yingying’s loss personally affected each of the individuals on the

videotape is not cumulative; only each individual can testify as to how the loss

personally affected her.

       The United States intends to present evidence from 11 individuals regarding the

impact of Yingying’s loss – three or four by live testimony and seven or eight by

videotape. The defendant intends to present live testimony from approximately 41

witnesses regarding the defendant’s history and characteristics. Under these

circumstances, any claim that the victim-impact videos are “cumulative” falls flat. In

fact, it was precisely this inequity that led to Chief Justice Rehnquist, and ultimately, the

entire Court, criticizing the Booth decision that limited victim-impact evidence:

       Virtually no limits are placed on the mitigating evidence a capital defendant
       may introduce concerning his own history and circumstances, yet the State
       is precluded from demonstrating the loss to the victim’s family, and to
       society as a whole, through the defendant’s homicide. If a jury is to assess
       meaningfully the defendant’s moral culpability and blameworthiness, one
       essential consideration should be the extent of the harm caused by the
       defendant. In large measure, the Court’s decision in Booth prevents the jury
       from having before it all the information necessary to determine the proper
       punishment for a first-degree murder.

Mills v. Maryland, 486 U.S., 367, 397 (1988) (Rehnquist, C.J., dissenting); see also Payne,

501 U.S. at 827 (overruling Booth by holding that “evidence about the victim and about

the impact of the murder on the victim’s family is relevant to the jury’s decision as to

whether or not the death penalty should be imposed. There is no reason to treat such

evidence differently than other relevant evidence is treated.”); Kelly v. California, 555

U.S. 1020, 1020 (2008), denying cert. to People v. Kelly, 171 P.3d 548, 567-72 (Cal. 2007) (the

victim-impact evidence included a “20–minute video consisting of a montage of still

                                               6
       2:17-cr-20037-JES-JEH # 439         Page 7 of 9



photographs and video footage . . . narrated by the victim’s mother with soft music

playing in the background . . . [which] ended with a view of her grave marker and

footage of people riding horseback in Alberta, Canada—the ‘kind of heaven’ in which

her mother said she belonged.”).

       If the defendant is willing to limit the number of his witnesses testifying as to the

defendant’s history and characteristics to less than 11 and to limit the length of their

respective testimony to less than 30 minutes in length, the United States would be

willing to do so as well regarding the videotaped victim-impact evidence. Otherwise,

any request to limit the videotaped evidence as cumulative should be denied.




                                             7
       2:17-cr-20037-JES-JEH # 439      Page 8 of 9



      WHEREFORE, the United States respectfully requests that the Court deny the

defendant’s motion to the exclude victim-impact evidence as cumulative.



Respectfully Submitted

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                           /s/ James B. Nelson
Eugene L. Miller                              James B. Nelson
Assistant United States Attorney              Trial Attorney
201 S. Vine St., Suite 226                    Capital Case Section
Urbana, IL 61802                              United States Department of Justice
Phone: 217/373-5875                           1331 F. Street NW, Room 625
Fax: 217/373-5891                             Washington, DC 20004
eugene.miller@usdoj.gov                       Phone: 202/598-2972
                                              james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                          8
       2:17-cr-20037-JES-JEH # 439         Page 9 of 9



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.

                                           /s/Eugene L. Miller
                                           Eugene L. Miller
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           Phone: 217/373-5875
                                           Fax: 217/373-5891
                                           eugene.miller@usdoj.gov




                                              9
